NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendments to the drawings, title, specification and claim statement filed on March 7, 2022 are acknowledged. After careful review of the amendments, the rejection under 35 U.S.C. §112(a) and (b) has been withdrawn.
The present application is now in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendment to the Specification
The specification is objected for the following reasons:
Although the descriptions of the figures are not required to be written in any particular format, they should describe the views of the drawing clearly and accurately. The descriptions of Figs. 11 and 12 are objected to because they lack accuracy and have been amended to read as follows:
--FIG. 11 is a bottom view thereof;
FIG. 12 is a top view thereof;--




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLORELYS MARTINEZ-RIVERA whose telephone number is (571)272-7756.  The examiner can normally be reached on Monday-Thursday, 7am-4pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/LLORELYS MARTINEZ/Primary Examiner, Art Unit 2911